Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 are pending and they are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1- 10 are directed to method/system of blocking path detection. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
when a predetermined termination condition in the training process is satisfied.
The claim 9 is directed to a process, i.e., a series of steps or acts, for providing a performance guaranty. A process is one of the statutory categories of invention. The claim recites the steps of an anomaly detection method for detecting presence or absence of anomaly from time series data of m (m21) dimensions including T (T=2) actual measurement values obtained by actually measuring a physical quantity of a measurement object; prediction unit configured to perform, at each time step of the time series data of m dimensions to obtain parameter required to continues probability; an anomaly score calculation unit configure to perform using the distribution parameters obtained by the unit a process to calculate a anomaly score corresponding to an evaluation value representing evaluation of a magnitude of anomaly in actual measurement value at the time series data of dimensions  . The mere nominal recitation of element does not take the claim limitation out of the mental processes grouping. Thus, the claim 9 recites a mental process. Thus, the claim is directed to an abstract idea.
The claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Claim 1, for example, recites the steps of an anomaly detection method for detecting presence or absence of anomaly from time series data of m (m21) dimensions including T (T=2) actual measurement values obtained by actually measuring a physical quantity of a measurement object; prediction unit configured to perform, at each time step of the time series data of m dimensions to obtain parameter required to continues probability; an anomaly score calculation unit configure to perform using the distribution parameters obtained by the unit a process to calculate an anomaly score corresponding to an evaluation value representing evaluation of a magnitude of anomaly in actual measurement value at the time series data of dimensions in which these steps of being practical perform in mind and the additional elements do not amount significantly more than the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). The claim as a whole is not integrates the mental process into a practical application. The claim is not patent eligible.

Claims 1 and10 are directed to a system comprising a anomaly detection device. The claimed system is therefore directed to a statutory category, i.e., a machine (a combination of devices). 
The claims 1 and 10  recite the steps of an anomaly detection method for detecting presence or absence of anomaly from time series data of m (m21) dimensions including T (T=2) actual measurement values obtained by actually measuring a physical quantity of a measurement object; prediction unit configured to perform, at each time step of the time series data of m dimensions to obtain parameter required to continues probability; an anomaly score calculation unit configure to perform using the distribution parameters obtained by the unit a process to calculate a anomaly score corresponding to an evaluation value representing evaluation of a magnitude of anomaly in actual measurement value at the time series data of dimensions which can be performed mentally. The mere nominal recitation of a generic central processing unit (CPU) core of the computing device does not take the claim limitation out of the mental processes grouping. Therefore, claim recites a mental process and is directed to an abstract idea.
The claims 1 and 10 are not include the additional elements limitations in addition to the abstract idea. The claim recited the additional limitations of the anomaly detection device. These generic computer components are claimed as device for detecting presence or absence of anomaly from time series data of m (m21) dimensions including T (T=2) actual measurement values obtained by actually measuring a physical quantity of a measurement object; prediction unit configured to perform, at each time step of the time series data of m dimensions to obtain parameter required to continues probability; an anomaly score calculation unit configure to perform using the distribution parameters obtained by the unit a process to calculate a anomaly score corresponding to an evaluation value representing evaluation of a magnitude of anomaly in actual measurement value at the time series data of dimensions. The recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer. Taking the additional elements individually and in combination, the computer components at each step of the process perform generic computer functions. The claim does not amount to significantly more than the abstract idea itself. Accordingly, the claim is not patent eligible.
Dependent claims 2-8 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0300882 A1) in view of Hendrickson (US 2016/0359993 A1)

As to claim 1, Kim teaches an anomaly detection device configured to detect presence or absence of anomaly from time series data of m (m>1) dimensions including T (T=2) actual measurement values obtained by actually measuring a physical quantity of a measurement object (In some embodiments, a segmentation algorithm includes an algorithm that generates one or more segmentation parameters based on an analysis of a three-dimensional digital model. As used herein, the term "segmentation parameter" refers to a measure, score, or quantity generated by a segmentation algorithm to identify a segment of a three-dimensional digital model. For example, a segmentation algorithm includes an algorithm for generating segmentation parameters that include edge segmentation scores (e.g., edge costs or edge cutabilities) that indicate edges to cut in a three-dimensional digital model in identifying one or more segments, paragraphs [30-31]; [38-40]), the anomaly detection device comprising:
a prediction unit configured to perform, at each time step of the time series data of m dimensions, a process to obtain distribution parameters required to express a continuous probability distribution representing a distribution state of predicted values that can be obtained at time step t (1 less or equal to t less equal to t) of the time series data of m dimensions (the digital segmentation system then utilizes the selected classification algorithms to generate segmentation parameters (e.g., parameters utilized to identify a segment in a three-dimensional digital model). The digital segmentation system mixes the segmentation parameters based on the probabilities from the soft classification, paragraph [24]); a series of acts in a method 1000 of utilizing a soft classification to identify a segment of a three-dimensional digital image in accordance with one or more embodiments. In one or more embodiments, the method 1000 is performed in a digital medium environment that includes the digital segmentation system 800. The method 1000 is intended to be illustrative of one or more methods in accordance with the present disclosure, and is not intended to limit potential embodiments. Alternative embodiments can include additional, fewer, or different steps than those articulated in, paragraph [133-134; By utilizing the soft classification 106 to perform the segmentation algorithm tuning 108, the digital segmentation system can more accurately and efficiently identify the real-time segment selection 110. Indeed, the digital segmentation system can uniquely tune analysis of the three-dimensional digital model by selecting algorithms, identifying input parameters, and combining segmentation parameters based on the soft classification. This results in generating an accurate real-time segment selection 110 with efficient utilization of computing resources); and
an anomaly score calculation unit configured to perform, using the distribution parameters obtained by the prediction unit, a process to calculate an anomaly score corresponding to an evaluation value representing evaluation of a magnitude of anomaly in an actual measurement value at the time step t of the time series data of m dimensions (the segmentation algorithm 402a generates edge segmentation scores in relation to a plurality of edges of the three-dimensional digital model 302. In particular, FIG. 4 illustrates a representation of a plurality of edges 412 of the three-dimensional digital model 302. As shown, the digital segmentation system utilizes the selected segmentation algorithm 402a to generate edge segmentation scores corresponding to edge of the plurality of edges, paragraphs [74-75]).
a process to calculate an anomaly score corresponding to an evaluation value representing evaluation of a magnitude of anomaly (information distribution system 112 may determine a measure of a trend at 502, using one or more metrics that are based at least in part on messages. In one approach the measure of a trend is a trending score that represents a magnitude of a trend for one or more countable parameters (402). In one example approach, measuring a trend included receiving, by information distribution system 112, a time series having a plurality of instances of social data, paragraphs [138-143]).
It would obvious to one of ordinary skill in the art before effective filing date of a process to calculate an anomaly score corresponding to an evaluation value representing evaluation of a magnitude of anomaly as taught by claimed invention to incorporate the teaching of allow identifying input parameters, and combining segmentation parameters based on the soft classification. This results in generating an accurate real-time segment selection 110 with efficient utilization of computing resources.
As to claim 2, Kim teaches the prediction unit performs a process to obtain the distribution parameters for at least one-dimensional time series data among the time series data of m dimensions when the m has a value of 2 or greater (the digital segmentation system then utilizes the selected classification algorithms to generate segmentation parameters (e.g., parameters utilized to identify a segment in a three-dimensional digital model). The digital segmentation system mixes the segmentation parameters based on the probabilities from the soft classification, paragraph [24]); a series of acts in a method 1000 of utilizing a soft classification to identify a segment of a three-dimensional digital image in accordance with one or more embodiments. In one or more embodiments, the method 1000 is performed in a digital medium environment that includes the digital segmentation system 800. The method 1000 is intended to be illustrative of one or more methods in accordance with the present disclosure, and is not intended to limit potential embodiments. Alternative embodiments can include additional, fewer, or different steps than those articulated in, paragraph [133-134]).

As to clam 3, Kim teaches the anomaly score calculation unit performs a process to calculate a negative logarithmic likelihood of the continuous probability distribution as a process to calculate the anomaly score (the segmentation algorithm 402a generates edge segmentation scores in relation to a plurality of edges of the three-dimensional digital model 302. In particular, FIG. 4 illustrates a representation of a plurality of edges 412 of the three-dimensional digital model 302. As shown, the digital segmentation system utilizes the selected segmentation algorithm 402a to generate edge segmentation scores corresponding to edge of the plurality of edges, paragraphs [74-75]).


As to claim9, Kim teaches an anomaly detection device configured to detect presence or absence of anomaly from time series data of m (m>1) dimensions including T (T=2) actual measurement values obtained by actually measuring a physical quantity of a measurement object (In some embodiments, a segmentation algorithm includes an algorithm that generates one or more segmentation parameters based on an analysis of a three-dimensional digital model. As used herein, the term "segmentation parameter" refers to a measure, score, or quantity generated by a segmentation algorithm to identify a segment of a three-dimensional digital model. For example, a segmentation algorithm includes an algorithm for generating segmentation parameters that include edge segmentation scores (e.g., edge costs or edge cutabilities) that indicate edges to cut in a three-dimensional digital model in identifying one or more segments, paragraphs [30-31]; [38-40]), the anomaly detection device comprising:
a prediction unit configured to perform, at each time step of the time series data of m dimensions, a process to obtain distribution parameters required to express a continuous probability distribution representing a distribution state of predicted values that can be obtained at time step t (1 less or equal to t less equal to t) of the time series data of m dimensions (the digital segmentation system then utilizes the selected classification algorithms to generate segmentation parameters (e.g., parameters utilized to identify a segment in a three-dimensional digital model). The digital segmentation system mixes the segmentation parameters based on the probabilities from the soft classification, paragraph [24]); a series of acts in a method 1000 of utilizing a soft classification to identify a segment of a three-dimensional digital image in accordance with one or more embodiments. In one or more embodiments, the method 1000 is performed in a digital medium environment that includes the digital segmentation system 800. The method 1000 is intended to be illustrative of one or more methods in accordance with the present disclosure, and is not intended to limit potential embodiments. Alternative embodiments can include additional, fewer, or different steps than those articulated in, paragraph [133-134]); and
an anomaly score calculation unit configured to perform, using the distribution parameters obtained by the prediction unit, a process to calculate an anomaly score corresponding to an evaluation value representing evaluation of a magnitude of anomaly in an actual measurement value at the time step t of the time series data of m dimensions (the segmentation algorithm 402a generates edge segmentation scores in relation to a plurality of edges of the three-dimensional digital model 302. In particular, FIG. 4 illustrates a representation of a plurality of edges 412 of the three-dimensional digital model 302. As shown, the digital segmentation system utilizes the selected segmentation algorithm 402a to generate edge segmentation scores corresponding to edge of the plurality of edges, paragraphs [74-75]).
a process to calculate an anomaly score corresponding to an evaluation value representing evaluation of a magnitude of anomaly (the model assigns a score in this category by finding how closely appraisal selected comparables and model selected comparables match in terms of property characteristics, distance from subject, age of comparable sale, price distribution, and rank ordering. Further, the comparable adjustments in appraisals are measured relative to adjustments from the CSM. That is, the greater differences in the magnitude of adjustments will have lower scores. Concerning scoring methodology, comparables are more heavily weighted when the comparables more closely match the final valuation of the appraisal, paragraphs [138-143]).
It would obvious to one of ordinary skill in the art before effective filing date of a process to calculate an anomaly score corresponding to an evaluation value representing evaluation of a magnitude of anomaly as taught by claimed invention to incorporate the teaching of allow identifying input parameters, and combining segmentation parameters based on the soft classification. This results in generating an accurate real-time segment selection  with efficient utilization of computing resources.


As to claim 10, Kim teaches a non-transitory storage medium storing a program executed by a computer for detecting device configured to detect presence or absence of anomaly from time series data of m (m>1) dimensions including T (T=2) actual measurement values obtained by actually measuring a physical quantity of a measurement object (In some embodiments, a segmentation algorithm includes an algorithm that generates one or more segmentation parameters based on an analysis of a three-dimensional digital model. As used herein, the term "segmentation parameter" refers to a measure, score, or quantity generated by a segmentation algorithm to identify a segment of a three-dimensional digital model. For example, a segmentation algorithm includes an algorithm for generating segmentation parameters that include edge segmentation scores (e.g., edge costs or edge cutabilities) that indicate edges to cut in a three-dimensional digital model in identifying one or more segments, paragraphs [30-31]; [38-40]), the anomaly detection device comprising:
a prediction unit configured to perform, at each time step of the time series data of m dimensions, a process to obtain distribution parameters required to express a continuous probability distribution representing a distribution state of predicted values that can be obtained at time step t (1 less or equal to t less equal to t) of the time series data of m dimensions (the digital segmentation system then utilizes the selected classification algorithms to generate segmentation parameters (e.g., parameters utilized to identify a segment in a three-dimensional digital model). The digital segmentation system mixes the segmentation parameters based on the probabilities from the soft classification, paragraph [24]); a series of acts in a method 1000 of utilizing a soft classification to identify a segment of a three-dimensional digital image in accordance with one or more embodiments. In one or more embodiments, the method 1000 is performed in a digital medium environment that includes the digital segmentation system 800. The method 1000 is intended to be illustrative of one or more methods in accordance with the present disclosure, and is not intended to limit potential embodiments. Alternative embodiments can include additional, fewer, or different steps than those articulated in, paragraphs [133-134]); and
an anomaly score calculation unit configured to perform, using the distribution parameters obtained by the prediction unit, a process to calculate an anomaly score corresponding to an evaluation value representing evaluation of a magnitude of anomaly in an actual measurement value at the time step t of the time series data of m dimensions (the segmentation algorithm 402a generates edge segmentation scores in relation to a plurality of edges of the three-dimensional digital model 302. In particular, FIG. 4 illustrates a representation of a plurality of edges 412 of the three-dimensional digital model 302. As shown, the digital segmentation system utilizes the selected segmentation algorithm 402a to generate edge segmentation scores corresponding to edge of the plurality of edges, paragraphs [74-75]).
However, Hendrickson teaches a process to calculate an anomaly score corresponding to an evaluation value representing evaluation of a magnitude of anomaly (the model assigns a score in this category by finding how closely appraisal selected comparables and model selected comparables match in terms of property characteristics, distance from subject, age of comparable sale, price distribution, and rank ordering. Further, the comparable adjustments in appraisals are measured relative to adjustments from the CSM. That is, the greater differences in the magnitude of adjustments will have lower scores. Concerning scoring methodology, comparables are more heavily weighted when the comparables more closely match the final valuation of the appraisal, paragraphs [138-143]). 
 It would obvious to one of ordinary skill in the art before effective filing date of a process to calculate an anomaly score corresponding to an evaluation value representing evaluation of a magnitude of anomaly as taught by claimed invention to incorporate the teaching of allow identifying input parameters, and combining segmentation parameters based on the soft classification. This results in generating an accurate real-time segment.
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195